


Exhibit 10.98


AMENDMENT #1 TO THE METLIFE AUXILIARY PENSION PLAN
(As amended and restated effective January 1, 2008)


The MetLife Auxiliary Pension Plan is hereby amended, effective October 1, 2008,
as follows:


1. Part I, Article 2, Section 2.2 of the Plan is hereby amended by adding the
following after subsection (d):


"(e) holds the title of Chief Auditor, Treasurer, Tax Director, Corporate
Secretary or Chief Actuary of the Company or is subject to the Company's
mandatory retirement policy."


The left-justified language that followed subsection (d) prior to this amendment
(and that now appears after new subsection (e) as added by this amendment), will
be maintained without change


IN WITNESS WHEREOF, the Company has caused this Amendment to be adopted in its
name and behalf this 24th day of October, 2008, by its officer thereunto duly
authorized.


                                        
METROPOLITAN LIFE INSURANCE COMPANY

 
 
By:
/s/ Margery Brittain
 
Margery Brittain, Plan Administrator



ATTEST:
 
/s/ Bonita Haskins


1